Case 2:19-cv-03537-GW-JC Document 57 Filed 09/10/19 Page 1 of 2 Page ID #:633



1    DAVID R. SINGH (Bar No. 300840)
     david.singh@weil.com
2    ERIC RIVAS (Bar No. 324577)
     eric.rivas@weil.com
3    WEIL, GOTSHAL & MANGES LLP
     201 Redwood Shores Parkway
4    Redwood Shores, CA 94065
     Telephone: (650) 802-3000
5    Facsimile: (650) 802-3100
6    Attorneys for Defendant
     RENT THE RUNWAY, INC.
7
8
                        UNITED STATES DISTRICT COURT
9
                       CENTRAL DISTRICT OF CALIFORNIA
10
                                WESTERN DIVISION
11
12
     FASHIONPASS, INC.,                      Case No. CV 19-3537-GW-JCx
13
                          Plaintiff,         ORDER GRANTING DEFENDANT
14                                           RENT THE RUNWAY, INC.’S
          vs.                                APPLICATION FOR LEAVE TO
15                                           FILE UNDER SEAL CERTAIN
     RENT THE RUNWAY, INC.                   EXHIBITS IN SUPPORT OF ITS
16                                           MOTION TO DISMISS
                          Defendant.
17                                           Date:        October 7, 2019
                                             Time:        8:30 a.m.
18                                           Place:       Room 9D, 9th Floor
19                                           Judge: Hon. George H. Wu
20
21
22
23
24
25
26
27
28

     [PROPOSED] ORDER GRANTING           1            Case No. 2:19-cv-03537-GW-JC
     RTR’S APPLICATION
Case 2:19-cv-03537-GW-JC Document 57 Filed 09/10/19 Page 2 of 2 Page ID #:634



1          Defendant Rent the Runway, Inc.’s Application for Leave to File Under Seal
2    Certain Exhibits in Support of Its Motion to Dismiss (“Defendant’s Application”)
3    came before this Court for hearing on September 8, 2019. Having considered the
4    papers and arguments of counsel submitted in connection with Defendant’s Motion to
5    Dismiss, and finding good cause appearing, IT IS HEREBY ORDERED that:
6          Defendant’s Application is GRANTED.
7
8
9          IT IS SO ORDERED.
10
11   Dated: September 10, 2019
12                                              By: __________________________
                                                    Honorable George H. Wu
13
                                                    United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     [PROPOSED] ORDER GRANTING              2         Case No. 2:19-cv-03537-GW-JC
     RTR’S APPLICATION
